Wade, C. J.
The defendant was convicted of the offense of keeping liquors on hand at his place of business. One witness testified that the defendant was in his place of business “all day, and was drinking from a bottle that was sitting on the counter;” and also that the defendant was drunk, “was drinking in the morning, drinking in the afternoon, and drinking that night.” From this and other testimony the jury were authorized to infer that the defendant was drinking from a bottle containing whisky, in his place of business, on the date charged. The quantity kept at a place of business being immaterial, this direct testimony itself would have authorized his conviction. There was, however, proof that a large package containing whisky was likewise stored in the defendant’s place of business on the same date, arid there were circumstances in proof sufficient to exclude the hypothesis that the accused had no knowledge of its presence. The verdict having been approved by the trial judge, and there being some evidence to support it, this court may not set it aside.

Judgment affirmed.


George and Lulce, JJ., concur. 9